Citation Nr: 1126063	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral flat feet.

2. Whether there was clear and unmistakable error in a June 4, 2001 decision that denied a claim of entitlement to service connection for bilateral flat feet.

3. Entitlement to service connection for a right knee disorder, to include as secondary to bilateral flat feet.

4. Entitlement to service connection for a left knee disorder, to include as secondary to bilateral flat feet.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2006 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.
VA will notify the Veteran if further action is required.


REMAND

A review of the file demonstrates that a remand is necessary in this case.  With respect to the issues pertaining to bilateral flat feet, the Board observes that the issue of new and material evidence and clear and unmistakable error were adjudicated in a November 2006 rating decision.  The Veteran then submitted a timely notice of disagreement (NOD) in which he indicated disagreement with the denial of entitlement to service connection for bilateral flat feet.  The Board observes that the Veteran did not specifically include his CUE claim in his NOD; however, liberally construing the Veteran's argument, the Board finds that the claim for service connection is inclusive of the claim of CUE.  Therefore, the Veteran is entitled to a statement of the case (SOC) on the issue of CUE, and the Board observes that neither the SOC nor subsequent supplemental SOCs (SSOC) discuss the issue of CUE.  Therefore, the claim of CUE in the June 2001 rating decision must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the remaining issues, the Board observes that both the new and material claim and service connection claims for the bilateral knees are inextricably intertwined with the bilateral foot claim.  In this regard, the Board observes that a positive outcome of the CUE claim renders the claim to reopen moot, and that the Veteran is claiming service connection for the bilateral knee disorders as secondary to the bilateral foot disorder.  Thus, the resolution of the bilateral foot claim is material to the resolution of the bilateral knee claim.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim to reopen the service connection claim for bilateral flat feet and the service connection claims for bilateral knee disorders must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC on whether there was clear and unmistakable error in the June 4, 2001 rating decision denying entitlement to service connection for bilateral flat feet. 

2. Issue an SSOC on the remaining issues of new and material evidence to reopen the previously denied claim seeking service connection for bilateral flat feet and entitlement to service connection for a right knee disorder and a left knee disorder, to include all evidence received since the June 2009 SSOC with respect to the bilateral feet and January 2011 SSOC with respect to the bilateral knees.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


